Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 7, 2015

                                     No. 04-14-00291-CV

                           IN THE INTEREST OF N.S., a Child,

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 1997-PA-01542
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                       ORDER
       The appellee’s motion to allow a supplemental brief to be filed based on the anticipated
supplement of the clerk’s record is GRANTED.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court